Title: Memorandum on State Department Business, [31 December 1793]
From: Jefferson, Thomas
To: 



[31 Dec. 1793]


Notes.
Accounts of the Department of State.
The Domestic account to the 31st. inst. will be settled and signed.
The foreign accounts.
my own for the foreign monies down to this moment are delivered to the Auditor, as also to the President for himself and the two houses of Congress.
 

The Bankers account for July 1. 1792 to July 1. 1793, is also given in to the President for himself and Congress.

Originals
{
The Bankers accounts (originals) from July 1.—90 to July 1st. 93


Dumas. The contingencies of his account in part only


Humphreys.
His
accounts
from his appointment to July 1–93


Morris.
His
do.
from his appointment to July 1–93


Pinckney.
His
do.
from his appointment to July 1–93


Short.
His
do.
from his appointment to July 1–93

      are all delivered into the Auditor.
Carmichael. No account from him has ever come to hand.
Copies of the Bankers accounts from July 1–90 to July 1–93. are retained in the office.


Consuls letters to be answered at the close of this Session. See a note on this in the Bundle of their letters.The Consuls have not yet all given Bonds. This should be examined into, and those who have not, called on.
Letters to our Ministers abroad to be acknowledged. The dispersion of the Executive from Sep. to Nov. The throng of business on my return and till I quit my Office, as well as want of conveyances to some of them, place the Dept. a little in retard with them.
There is a chasm in the Bundle of Colo. Humphrey’s letters from No. 34 to 44—that is from Sep. 10–91 to Feb. 11. 92. It may be seen by recurring to my letters whether any between those Nos. were acknowledged, or whether it was an error in Colo. Humphreys’ numbering. Perhaps when the letters of the existing Ministers were taken from the office to be in my own keeping, these may have remained overlooked.
‘Bundle of Papers to be acted on.’

Letter to be written from the President to the Queen of Portugal.


Moissonier’s
}
cases to be considered.


Du Plaine’s


Treaty of Commerce with France.
Philip Wilson’s case, sent by Mr. Pinckney to be laid before Congress que:?
Wright’s representatives to be paid for engraving the Medal of Govr. Lee and (that being broke in hardening) another to be engraved.
Seagrove’s letters—concerning the St. Mary’s river. Not worth attending to in the present and probable state of things between us and Spain.
Another relative to a trespass by some Georgians on the territory of West Florida. See my letter to the Govr. of Georgia, to which no answer is received.
 
Johnson’s Account (Consul at London) some articles in it not allowed by the law. He wished it to be referred to Congress. Qu:?
The Hotel of the US. at the Hague. There was an ancient Order of Congress to sell it. Dumas has repeatedly pressed it on account of its ruinous condition. Nothing done in it since the present Governmt.
Smith’s letters relative to laying western laws before Congress.
Williamson’s complaint of a trespass by the British in Ontario County. Genl. Chapin has a copy and promised to inquire into and report the reality of the case.
Remittances to the foreign Ministers.
There remain something between 4. and 5,000 dollars in the Bank of the US. of the fund due to July 1. 1793. Six months more having elapsed, the Treasury should be applied to for at least 20,000 Dollars on account of the present year; and the money now in the Bank and one half of the 20,000 D. to be called for, should be immediately remitted to our Bankers in Amsterdam, and generally about 10,000 D. every quarter, keeping beforehand in order to profit by exchange when low.
The Bundle of Spoliations might now be taken up, as most of the cases produced by the circular letter, are probably received.
In the message of the Presidt. to Congress the 2d. day, it was said that representations would be sent to the Govt. of France on their Decree of July 27. Should this wait more authentic information of the fact, or be done now de bene esse?
Medals voted by Congress—of which Govr. Lee’s is one.
I will prepare and send a special statement of this business, which will require time. I have among my Paris papers some relative to this Subject, which shall be sent with the Statement.
